Case 1:20-cv-21592-DPG Document 46 Entered on FLSD Docket 07/14/2021 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                      CASE NO. 20-21592-CIV-GAYLES/OTAZO-REYES

   ALEXANDER RAMIREZ,

                          Plaintiff,

   v.

   SUPERSONIC OF FLORIDA, INC.
   JUAN C. GONZALEZ, et al.,

                     Defendants.
   _______________________________/


        ORDER AFFIRMING AND ADOPTING REPORT OF MAGISTRATE JUDGE

         THIS CAUSE comes before the Court on Plaintiff Alexander Ramirez’s Bill of Costs

  [ECF No. 26] and Verified Motion for Attorney’s Fees [ECF No. 29] (collectively, the “Motions”).

  The Motions were referred to Magistrate Judge Otazo-Reyes pursuant to 28 U.S.C. § 636. [ECF

  No. 40]. On June 7, 2021, Judge Otazo-Reyes issued her report recommending that the Court grant

  the Motions in part (the “Report”). [ECF No. 40]. No party has timely objected to the Report.

         A district court may accept, reject, or modify a magistrate judge’s report and recommen-

  dation. 28 U.S.C. § 636(b)(1). Those portions of the report and recommendation to which objection

  is made are accorded de novo review, if those objections “pinpoint the specific findings that the

  party disagrees with.” United States v. Schultz, 565 F.3d 1353, 1360 (11th Cir. 2009); see also Fed.

  R. Civ. P. 72(b)(3). Any portions of the report and recommendation to which no specific objection

  is made are reviewed only for clear error. Liberty Am. Ins. Grp., Inc. v. WestPoint Underwriters,

  L.L.C., 199 F. Supp. 2d 1271, 1276 (M.D. Fla. 2001); accord Macort v. Prem, Inc., 208 F. App’x

  781, 784 (11th Cir. 2006).
Case 1:20-cv-21592-DPG Document 46 Entered on FLSD Docket 07/14/2021 Page 2 of 2




          The Court has reviewed the record and finds no clear error with Judge Otazo-Reyes’s well-

  reasoned analysis and conclusion that the Motions should be granted in part. Accordingly, after

  careful consideration, it is ORDERED AND ADJUDGED as follows:

          (1)      The Report [ECF No. 40] is AFFIRMED AND ADOPTED and incorporated into

                   this Order by reference;

          (2)      Plaintiff Alexander Ramirez’s Bill of Costs [ECF No. 26] and Verified Motion for

                   Attorney’s Fees [ECF No. 29] are GRANTED in PART;

          (3)      Plaintiff shall be awarded $5,960.00 in attorney’s fees plus $40.50 in costs for a

                   total award of $6000.50, for which Defendants shall be jointly and severally lia-

                   ble. 1 For that sum, execution shall issue.

          DONE AND ORDERED in Chambers at Miami, Florida, this 14th day of July, 2021.




                                                      ________________________________
                                                      DARRIN P. GAYLES
                                                      UNITED STATES DISTRICT JUDGE




  1
    On June 16, 2021, Defendant Juan C. Gonzalez filed a Suggestion of Bankruptcy Proceeding, [ECF No. 43], and on
  June 17, 2021, Magistrate Judge Otazo-Reyes stayed the case as to Defendant Gonzalez only, [ECF No. 44]. That stay
  remains in effect.

                                                          2
